                                                    
                                                                                                Exhibit
10.3
 
CONSENT TO SUBLEASE


This Consent to Sublease (“Consent”) dated as of March 11, 2005, is made by and
among FIFTH AVENUE 58/59 ACQUISITION CO. L.P. (“Landlord”), a Delaware limited
partnership, having an address at c/o Macklowe Management Co., Inc., 142 West
57th Street, New York, New York 10019, SOUTHERN UNION COMPANY (“Tenant”), a
Delaware corporation, having an address at One PEI Center, Wilkes-Barre, PA
18711 and ACTIVATED COMMUNICATIONS, INC. (“Subtenant”), a Delaware corporation,
having an address at 767 Fifth Avenue, New York, New York 10019.


WHEREAS, by Agreement of Lease (the “Original Lease”) dated as of August 28,
2001 between Trump 767 Fifth Avenue, LLC (“Trump”) (Landlord’s
predecessor-in-interest), as landlord, and Subtenant, as tenant, Trump did
demise and let to Subtenant, and Subtenant did hire and take from Trump, a
portion of the fiftieth (50th) floor in the building known as 767 Fifth Avenue,
New York, New York (the “Building”), said premises being known as Unit 50D, as
more particularly described in the Original Lease (the “Demised Premises”); and


WHEREAS, by Lease Assignment and Assumption dated September 30, 2004
(“Assignment and Assumption”), Subtenant assigned the Lease to Tenant; and


WHEREAS, by Consent to Assignment and Assumption of Lease dated February 1, 2005
(“Consent to Assignment and Assumption”), Landlord consented to the Assignment
and Assumption; and


WHEREAS, Tenant has requested that Landlord consent to the subletting by Tenant
to Subtenant, pursuant to a sublease dated as of September 30, 2004 (the
“Sublease”), a copy of which is attached hereto as Exhibit A and made a part
hereof, of certain space described in the Sublease (the “Sublet Space”), which
Sublet Space constitutes the entire Demised Premises described in the Lease, for
a term to commence on the date specified therefore in the Sublease and to end,
unless sooner terminated, on June 29, 2014. The Original Lease, as amended by
the Consent to Assignment and Assumption and this Consent, is hereinafter
referred to as the “Lease”.
 
1.  Landlord hereby consents to the subletting by Tenant to Subtenant pursuant
to the Sublease, such consent being subject to and upon the following terms and
conditions, to each of which Tenant, Subtenant and Landlord hereby expressly
agree.
 
2.  Nothing contained in this Agreement shall operate as a consent or approval
or ratification by Landlord to or of any of the provisions of the Sublease or as
a representation or warranty by Landlord, and, except as may be expressly
provided herein, Landlord shall not be bound or estopped in any way by the
provisions of the Sublease. In case of any conflict between the provisions of
this Agreement and the provisions of the Sublease, the provisions of this
Agreement shall prevail unaffected by the Sublease.
 
3.  Nothing contained in this Agreement shall be construed to (i) modify, waive,
impair or affect any of the provisions, covenants, agreements, terms or
conditions contained in the Lease, (ii) waive any present or future breach or
default under the Lease or any rights of Landlord against any person, firm,
association or corporation liable or responsible for the performance of the
Lease, or (iii) enlarge or increase Landlord's obligations or Tenant's or
Subtenant's rights under the Lease or otherwise; and all provisions, covenants,
agreements, terms and conditions of the Lease are hereby declared by Tenant and
Subtenant to be in full force and effect. Tenant and Subtenant shall be and
remain liable and responsible for the due keeping, and full performance and
observance, of all of the provisions, covenants, agreements, terms and
conditions set forth in the Lease on the part of the tenant thereunder to be
kept, performed and observed, as the same relate to the Sublet Space, including,
without limitation, with respect to Tenant, the payment of the Fixed Rent and
Additional Charges (as such terms are defined in the Lease), together with all
other sums payable by the tenant under the Lease; provided, however, this
sentence shall in no way be construed as releasing Tenant from or altering any
of its obligations under the Lease. In case of any conflict between the
provisions of this Agreement and the provisions of the Lease, the provisions of
the Lease shall prevail unaffected by this Agreement.
 
4.  Landlord's consent under this Agreement is not assignable or transferable in
connection with any further or other subletting by Tenant or Subtenant.
 
5.  The Sublease is, and shall be, subject and subordinate at all times to the
Lease and to all of the provisions of the Lease (including, but not limited to,
the Rules and Regulations which are a part thereof), and Tenant and Subtenant
shall not do, permit or suffer anything to be done in, or in connection with
Subtenant's use or occupancy of, the Sublet Space which would violate any of
said provisions. In case of any conflict between the provisions of the Lease and
the provisions of the Sublease, the provisions of the Lease shall prevail
unaffected by the Sublease.
 
6.  Neither the Sublease nor Landlord's consent under this Agreement shall
release or discharge Tenant from any liability or obligation under the Lease,
and Tenant shall remain liable and responsible for the full performance and
observance of all of the provisions of the Lease on the part of the tenant under
the Lease to be performed or observed with the same force and effect as though
no sublet had been made pursuant to the terms of the Lease. Any breach or
violation of any provision of the Lease (whether by act or by omission) by
Subtenant shall be deemed to be, and shall constitute, a default by Tenant in
fulfilling such provision, and, in such event, Landlord may exercise its rights
and remedies under the Lease in the case of such a default.
 
7.  Landlord's consent under this Agreement is not, and shall not be construed
as a consent by Landlord to any assignment, reassignment, further or other
subletting, or other transfer by Tenant or Subtenant. The Sublease shall not be
assigned, reassigned, transferred, surrendered, renewed or extended, nor shall
the Demised Premises or the Sublet Space or any part of either be sublet or
sub-sublet, without the prior written consent of Landlord thereto in each
instance. In the event that the Sublease is assigned, Subtenant and all future
tenants under the Sublease shall be jointly and severally liable for the full
performance of the terms and conditions of this Agreement. If Subtenant is a
corporation, partnership or other entity, the prohibition on assigning the
Sublease shall be deemed breached if there occurs (i) a transfer of any stock
of, partnership interest of, or other beneficial ownership interest in Subtenant
(however accomplished, whether in a single transaction or in a series of related
or unrelated transactions); (ii) a transfer by operation of law or otherwise, of
Subtenant's interest in the Sublease; and/or (iii) any increase in the amount of
issued and/or outstanding shares of capital stock of Subtenant (or partnership
interests of Subtenant) and/or the creation of one or more additional classes of
capital stock of Subtenant (or partnership interests of Subtenant) (however
accomplished, whether in a single transaction or in a series of related or
unrelated transactions), with the result that the beneficial and record
ownership in and to Subtenant shall no longer be identically held in the same
proportion by the beneficial and record owners of the capital stock of Subtenant
(or partnership interests in the case of a partnership) as of the date Subtenant
executed the Sublease.
 
8.  Subject to all of the provisions, covenants, agreements, terms and
conditions of the Lease, the Sublet Space shall be used solely as specified in
Article 2 of the Lease and for no other purpose.
 
9.  In addition to the obligations set forth in Paragraph 2 hereof, and in no
way limiting the same, Tenant and Subtenant shall be jointly and severally
liable for all bills rendered by Landlord for charges incurred by or imposed
upon Subtenant for services rendered and materials supplied to the Sublet Space
by Landlord whether requested by Tenant and/or Subtenant. Nothing in this
Paragraph shall require Landlord to respond to, or comply with, any requests for
services or materials made by Subtenant. Landlord's decision with respect to any
such request shall be in its sole discretion.
 
10.  (a)Tenant and Subtenant represent and warrant to Landlord that the copy of
the Sublease attached hereto is a true and correct copy thereof and that the
Sublease has not been amended, changed or modified. Notwithstanding anything to
the contrary contained in the Lease or the Sublease, Tenant and Subtenant shall
not, without the prior written consent of Landlord in each instance, execute any
amendment, change or modification of the Sublease.
 
(b) Tenant represents that, as of the date hereof, all of the obligations of
Landlord under the Lease have been complied with and performed by Landlord and
any payments required to be made by Landlord to Tenant under the Lease have been
made.
 
(c) Tenant and Subtenant each, as to themselves only, represent and warrant to
Landlord that the information supplied to Landlord by the representing party in
connection obtaining Landlord's consent pursuant to this Agreement (including,
without limitation, all summaries, financial statements, notices, and other
documents) is true and complete and that no consideration has been or will be
paid by Subtenant for or in connection with the Sublease or the sale of any
furniture, furnishings, fixtures or improvements in the Sublet Space that has
not been disclosed in the Sublease. Also, Tenant and Subtenant each represents
and warrants to Landlord that, other than the Sublease, there are no other
agreements (written or oral) between them relating to the Sublease, or the use
or occupancy of the Sublet Space or the furniture, furnishings, fixtures, or
improvements therein.
 
(d)  The representations and warranties by Tenant contained in this Paragraph
shall be deemed incorporated in the Lease and the inaccuracy of any of such
representations and warranties, and any representations and warranties by
Subtenant herein, shall constitute a default under the Lease, entitling Landlord
to exercise any or all of the remedies for default provided therein or otherwise
available at law or in equity.
 
11.  Upon the expiration or termination of the term of the Lease during the term
of the Sublease by reason of condemnation or eminent domain or destruction by
fire or other cause, or if the Lease expires or is terminated for any other
reason or is surrendered by Tenant to Landlord, then the Sublease and its term
shall, at Landlord’s option, expire and come to an end as of the effective date
of such expiration, termination or surrender and Subtenant shall vacate the
Sublet Space on or before such date. If Subtenant does not so vacate, Landlord
shall be entitled to all of the rights and remedies available to a landlord
against a tenant holding over after the expiration of a term.
 
12.  Any breach or violation of any provision of this Agreement (whether by act
or by omission) by Tenant or Subtenant shall be deemed to be and shall
constitute a default by Tenant in fulfilling the provisions of the Lease and by
Subtenant in fulfilling the provisions of the Sublease, and, in such event,
Landlord may exercise its rights and remedies under the Lease and the Sublease
in the case of such a default.
 
13.  In the event that Tenant shall be in default under the Lease beyond the
expiration of applicable notice and cure periods under the Lease (if any) and
Landlord gives notice of any such default to Subtenant (which Landlord shall
have no obligation to give), then, from the date upon which Landlord gives such
notice to Subtenant until such time as Landlord rescinds said notice, Subtenant
shall make all payments of fixed rent and additional rent/charges due under the
Sublease directly to Landlord by unendorsed check made payable solely to
Landlord at the address designated by Landlord in said notice. Any such payments
shall be credited, upon collection only, by (a) Landlord against any Fixed Rent
and Additional Charges due Landlord by Tenant under the Lease in such manner and
in such order as Landlord may elect, in its sole discretion, and (b) Tenant
against any sums due Tenant by Subtenant under the Sublease. Tenant hereby
authorizes payment by Subtenant to Landlord pursuant to this Paragraph. Landlord
may exercise its rights under this Paragraph on one or more occasions, and from
time to time, as often as Landlord desires, and the rights granted to it
hereunder shall apply in each event of default by Tenant under the Lease. This
Paragraph shall in no event limit or impair other rights and remedies which may
be available to Landlord as a result of any such default by Tenant. The
acceptance of any such payments from Subtenant shall not be deemed an acceptance
of Subtenant as tenant under the Lease or an attornment to Landlord under the
Sublease nor shall it release Tenant from any of its obligations under the
Lease.
 
14.  Any notice, demand, consent, approval, disapproval, or statement
(collectively, “Notices”) given under the Lease or under this Consent shall be
given in accordance with the terms of Article 31 of the Lease, except that such
Notices, if given to Landlord, shall be addressed to Landlord c/o Macklowe
Management Co., Inc., Attn.: William S. Macklowe, 142 West 57th Street, New
York, New York 10019 with a copy to Macklowe Management Co., Inc., Attn.: Jason
Grebin, Esq., 142 West 57th Street, New York, New York 10019, and if given to
Assignor, shall be addressed to Assignor only at its address first above set
forth in this Consent and, if given to Assignee, shall be addressed to Assignee
at its address first set forth in this Consent. Landlord, Assignor and Assignee
each may designate a different address for Notices to it in a Notice given to
the other parties under this Paragraph. This Consent shall not be effective
until executed by each of Landlord, Assignee and Assignor.
 
15.  This Agreement shall be construed and enforced in accordance with the laws
of the State of New York.
 
16.  This Agreement contains the entire agreement of the parties hereto with
respect to the subject matter hereof. This Agreement may not be changed,
modified, terminated or discharged unless such change, modification, termination
or discharge is in writing and signed by Landlord.
 
17.  Each right and remedy of Landlord provided for in this Agreement or in the
Lease shall be cumulative and shall be in addition to every other right and
remedy provided for therein or now or hereafter existing at law or in equity or
by statute or otherwise, and the exercise or beginning of the exercise by
Landlord of any one or more of the rights or remedies so provided for or
existing shall not preclude the simultaneous or later exercise by Landlord of
any or all other rights or remedies so provided for or so existing.
 
18.  If any one or more of the provisions contained in this Agreement shall be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
 
19.  Tenant and Subtenant each, jointly and severally, defends, indemnifies and
holds harmless Landlord from and against any and all (a) claims of and
liabilities to any broker(s), finder(s) and/or any other person(s) regarding
fees or commissions alleged to be due as a result of the granting of this
consent and/or the execution of the Sublease, and (b) loss, cost, expense or
damage suffered by Landlord relating to any such claims and liabilities.
 
20.  This Agreement shall inure to the benefit of and be binding upon Subtenant
and any permitted successor or assignee of Subtenant and shall inure to the
benefit of and be binding upon Landlord and its successors and assigns,
including any purchaser of the Building.
 
21.  This Agreement shall not be effective until executed by each of Landlord,
Tenant and Subtenant.
 
22.  Subtenant shall, at any time and from time to time upon not less than 15
days’ prior notice from Landlord, deliver a statement in writing (executed and
acknowledged by Subtenant) (a) setting forth the commencement date and
expiration date of the Sublease, the then current fixed rent under the Sublease
and the dates to which such fixed rent and any additional rent have been paid in
advance, if any, (b) certifying that the Sublease is unmodified and in full
force and effect (or if there has been any modification, that the same is in
full force and effect as modified and stating that to the knowledge of
Subtenant, Tenant (as sublandlord) is in default under the Sublease and, if so,
specifying each such default of which Subtenant may have knowledge. Any such
statement delivered pursuant to this Paragraph shall be binding upon such
Subtenant and may be relied upon by Landlord and by any other person with whom
Landlord is dealing.
 
23.  Tenant covenants to deliver to Landlord, contemporaneously with the
delivery of this Agreement to Landlord, a check, subject to collection, made
payable to the order of Landlord, in the sum of $2,500.00, representing legal
fees incurred by Landlord in connection with the granting of this consent. At
Landlord's option, the validity and enforceability of this Agreement is
expressly conditioned upon Tenant delivering said check and the collection
thereof.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth at the outset of this Agreement.
 




FIFTH AVENUE 58/59 ACQUISITION CO. LLC
By: Fifth Avenue 58/59 Mezz One LLC


By: /s/ William S. Macklowe
William S. Macklowe, Vice President




ACTIVATED COMMUNICATIONS, INC., Tenant


By: /s/ M. Schiehle
 
Name: M. Schiehle


Title: Corporate Secretary

 


SOUTHERN UNION COMPANY, Subtenant


By: /s/ George L. Lindemann


Name: George L. Lindemann


Title:  Chairman & CEO